Title: To James Madison from Daniel Carroll, 8 January 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,George Town Jany. 8th. 1792
I have noticd in my last the receipt of yr. favor of the 1st Inst. Since which I have little to say to you. We have been immers’d in business for great part of this week, some very disagreable, and I suppose offensive to Majr L’Enfant, & perhaps Ellicot—but indeed it was necessary. I hope Mr Carroll is with you—you may if occasion communicate my confidentials to him. I fear I omitted Mr John Machall Gantt in George Town Among those to whom the National Gazette was to be sent—he has not receiv’d any—attend to this; & Docr. Stuart desires Mr Frenau to send his papers to Mr George Gilpin Mercht in Alexandria. Adieu—yrs. Affectionately
Danl. Carroll
PS. It is a pleasing circumstance to the Commissioners that Mr Johnson will be in Pha. the beginning of next month.
